EXHIBIT 21 SUBSIDIARIES OF THE REGISTRANT DeVry Inc. Subsidiaries: DeVry University, Inc.(14) DeVry New York, Inc. DeVry Leasing Corporation DeVry Educational Products, Inc. DeVry International Holdings L.L.C. Ross Health Sciences, Inc. Dominica Services Inc.(1) Ross University Services, Inc.(1) International Education Holdings, Inc.(2)(14) Becker Professional Development Corporation DeVry/Becker Educational Development Corp. Newton Becker Limited(4), a Hong Kong company Becker CPA Review Limited(4), an Israeli company Chamberlain College of Nursing and Health Sciences, Inc. Chamberlain College of Nursing, LLC(5) Advanced Academics Inc. Heartland Health Science University, Inc. College Finance Corporation U.S. Education Corporation(14) DeVry University, Inc. Subsidiaries: DeVry Educational Development Corp. DeVry Canada, LLC DeVry Colorado, LLC DeVry Florida, LLC DeVry Institute of Technology, Inc. DeVry Virginia, LLC Missouri Institute of Technology, Inc. Provost & Associates, Inc. International Education Holdings, Inc. Subsidiaries: Global Education International, a Barbados company Ross University Management, Inc.(6), a St. Lucia company Ross University School of Medicine, School of Veterinary Medicine Limited(7), a Dominica company Ross University School of Medicine, School of Veterinary Medicine (St. Kitts) Limited(7), a St. Kitts company Ross (Bahamas) Ltd. (7), a Bahamas company Global Education International BV, a Netherlands company Fanor(7)(8), a Brazilian company Faculdades Nordeste, a Brazilian company(9) Faculdade Ruy Barbosa, a Brazilian company(9) Faculdade FTE AREA 1, a Brazilian company(9) U.S. Education Corporation Subsidiaries: PCC Acquisition Corporation American Institute of Health Technology(10) EdCOA, Inc. Western College of Southern California, Inc.(11) Silicon Valley College(11) Apollo Acquisition Corporation Apollo College Inc.(12) Apollo College - Tucson, Inc.(13) Apollo College - Westside, Inc. (13) Apollo College - Spokane, Inc. (13) Apollo College of New MexicoLLC (13) Apollo College - Phoenix, Inc. (13) Apollo College - Tri-City, Inc. (13) Apollo College - Portland, Inc. (13) Subsidiary of Ross Health Sciences, Inc. 1% owned by DeVry Inc. and 99% owned by Ross University Services, Inc. Subsidiary of DeVry/Becker Educational Development Corp. Subsidiary ofChamberlain College of Nursing and Health Sciences, Inc. Subsidiary of Global Education International, a Barbados company Subsidiary of Ross University Management, Inc. Subsidiary of Global Education International BV, a Netherlands company 82.4% owned by Global Education International BV Subsidiary of Fanor Subsidiary of PCC Acquisition Corporation Subsidiary of EdCOA, Inc. Subsidiary of Apollo Acquisition Corporation Subsidiary of Apollo College, Inc. Subsidiaries of DeVry University, Inc., International Education Holdings, Inc. and U.S. Education Corporation are listed below.
